Title: To James Madison from William Kirkpatrick, 5 July 1805 (Abstract)
From: Kirkpatrick, William
To: Madison, James


          § From William Kirkpatrick. 5 July 1805, Málaga. “Nothing particular having occurred here, since the date of my last 31st. January, I have not considered it necessary to address you. I now inclose the semi annual Return of arrivals in this Port, from the begining of the Year’till the 30: ulto, in conformity to your orders.
          “On the 29: ulto. the Brig Washington, Captain Atkins Adams was brought into this Port, by a Spanish Gun Boat, on her voyage from Leghorn to Boston; her Papers which I have had the inspection of, are in the most perfect order, and I consequently expected she would be immediately set at Liberty, but I find myself disappointed; for the Marine Tribunal has taken cognizance of the Case, and has begun taking declarations from the Captors, who insist on the Brig being brought to trial; I have however no doubt but that she will be set at Liberty, tho’ some days will elapse before the many requisite formalities can be got through.
          “I am extremely sorry to observe many of our Vessels are carried into Algeceras, and frequently experience a condemnation of their Cargos, contrary to the spirit of the Treaty.
          “We continue to enjoy here the most compleat state of health—No symptoms whatever of the cruel Epidemy have made their appearance, and our Physicians are generally of opinion there will be none this Season.”
          
            Adds in a postscript: “I inclose a copy of my accot of disbursement for account of Governmt. transmitted to Mr Pinckney, dated 31 March last, & amounting to $75.43.”
          
        